Cite as: 597 U. S. ____ (2022)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
      DANNY LEE HILL v. TIM SHOOP, WARDEN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
              No. 21–6428. Decided June 30, 2022

   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting from the denial of certio-
rari.
   Petitioner Danny Hill was convicted of murder and sen-
tenced to death before this Court’s decision in Atkins v.
Virginia, 536 U. S. 304 (2002), which held that it is uncon-
stitutional to execute people with intellectual disabilities.
In response to Atkins, Hill filed a petition for state postcon-
viction relief. Despite a mountain of record evidence to the
contrary, the state courts held that Hill was not intellectu-
ally disabled. On federal habeas review under the Antiter-
rorism and Effective Death Penalty Act (AEDPA), a unani-
mous panel of the Sixth Circuit concluded that the state
courts unreasonably determined the facts, and ordered re-
lief as to Hill’s death sentence. Specifically, the Sixth Cir-
cuit ruled that the state courts “failed seriously to contend
with the extensive past evidence of Hill’s intellectual disa-
bility” by “exclud[ing] or discount[ing] past evidence of in-
tellectual disability” and engaged in “cafeteria-style selec-
tion of some evidence” over other evidence. Hill v.
Anderson, 960 F. 3d 260, 270 (2020) (per curiam). The
Sixth Circuit took the case en banc, vacated the panel deci-
sion, and in a deeply divided decision, affirmed the District
Court’s denial of habeas relief.
   As the seven dissenting judges observed, “[n]o person
looking at this record could reasonably deny that Hill is in-
tellectually disabled under Atkins.” 11 F. 4th 373, 400 (CA6
2                       HILL v. SHOOP

                    SOTOMAYOR, J., dissenting

2021) (opinion of Moore, J.). Before Hill filed his state peti-
tion for postconviction relief, he had been diagnosed with
intellectual disabilities approximately 10 times, beginning
at age six. He scored 70 or below on every IQ test he took
during his school years. The record before the state courts
also revealed significant limitations in Hill’s functional ac-
ademics, self-care, social skills, and self-direction. He could
not sign his own name, never lived independently, was
“ ‘functionally illiterate’ ” at school and in prison, could not
read or write above a third-grade level, and could not per-
form a job without substantial guidance from supervisors.
Id., at 407. He has never been able to take care of his own
hygiene independently; even in the rigidly organized envi-
ronment of prison, he will not shower without reminders.
All three medical professionals who testified at the mitiga-
tion phase of Hill’s trial concluded that he was within the
range of intellectual disability, see State v. Hill, 177 Ohio
App. 3d 171, 177, 2008-Ohio-3509, ¶¶ 8–11, 894 N. E. 2d
108, 112, and the trial court found the record indicated that
Hill was “ ‘mildly to moderately retarded.’ ” 11 F. 4th, at 381
(majority opinion).
    For the reasons urged by Judge Moore in her dissent be-
low, I would summarily reverse the en banc court’s denial
of habeas relief. There is overwhelming record support for
the fact that Hill has intellectual disabilities, as the state
courts recognized at his trial and on direct appeal. It was
only by discounting extensive past evidence of intellectual
disability and focusing myopically on Hill’s highly struc-
tured interactions with law enforcement, prison officials,
and the courts that the state postconviction courts came to
a different conclusion. At a minimum, future courts and, if
the time comes, the Ohio Parole Board, should remember
that a federal court’s conclusion that a state court’s decision
was not “unreasonable” under AEDPA does not mean it was
correct. As the en banc Sixth Circuit itself acknowledged,
there is no question that jurists “could have reasonably
                  Cite as: 597 U. S. ____ (2022)            3

                   SOTOMAYOR, J., dissenting

reached the opposite conclusion” as the Ohio courts with re-
spect to Hill’s intellectual disability, and therefore whether
he is constitutionally eligible for the death penalty. Id., at
395.